This appeal, not being from a final order, is unauthorized, and presents no matter that we, can pass upon. The record shows that the only question involved is the correctness of a ruling by the justice at Special Term in excluding certain evidence presented by a claimant in support of his title. We think the court should have received the evidence, and, at the proper time, passed upon its legal effect. In a proceeding of this kind an appeal can be taken only from a final order, and hence the present appeal is dismissed, without costs. If the question of title were properly before us, we should be inclined to decide that the learned justice at Special Term was correct in holding that the Symés patent conveys no title to property below high-water mark. [See 116 Misc. Rep. 179.1 Rich, Jaycox, Manning, Kelby and Young, JJ., concur.